While I agree in the main with the abstract principles of law relied upon by the majority, yet the record, as I read it, discloses a state of facts which establishes that the valuations *Page 23 
placed upon this property defeat the very purpose of the assessment.
The purpose of the assessment of property and the levy of taxes is to raise revenue for the support of the government, state and local; and whenever the levy becomes confiscatory, and by reason thereof no taxes are paid, the result is that, by foreclosure, the property is removed from the tax rolls, no revenue is obtained for the support of the government, no one is benefited and both the land owner and the government lose.
The facts as disclosed by the record indicate clearly to my mind that no one could hope to pay such taxes as were here assessed on property non-income-producing and with a prospective value only, and come out whole in the end. An owner, even if he had the cash in hand with which to pay, would, as to considerable parts at least, be wise to save his money and let the county have the land.
I therefore dissent. *Page 24